2022 IL App (1st) 210077-U

                                                                                FIFTH DIVISION
                                                                                  March 25, 2022

                                          No. 1-21-0077

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                 )
                                                     )       Appeal from the
       Plaintiff-Appellee,                           )       Circuit Court of Cook County.
                                                     )
       v.                                            )       90 CR 21478
                                                     )
MARCUS WILLIAMS,                                     )       Honorable Thomas Hennelly,
                                                     )       Judge Presiding.
       Defendant-Appellant.                          )


       JUSTICE CONNORS delivered the judgment of the court.
       Presiding Justice Delort and Justice Hoffman concurred in the judgment.

                                             ORDER

       Held: Williams’s motion for leave to file a successive postconviction
       petition was properly denied where he failed to satisfy the cause-and-
       prejudice test in arguing that his natural life sentence was unconstitutional
       as applied to him under the proportionate penalties clause of the Illinois
       Constitution; affirmed.

¶1     Following a jury trial, petitioner, Marcus Williams, was found guilty of two counts of

first degree murder and sentenced to two concurrent natural life sentences in prison. Since his

convictions, Williams appealed his case, filed a postconviction petition, and filed several

motions for leave to file successive postconviction petitions, none of which have been
No. 1-21-0077


successful. This case comes before us on appeal from the trial court’s denial of his latest motion

for leave to file a successive postconviction petition. For the following reasons, we affirm.

¶2                                    I. BACKGROUND

¶3     Williams was charged with the first degree murders of Michelle Parker and Lloyd

Washington, which occurred on August 17, 1990, when Williams was 19 years old. The

evidence adduced at trial was discussed on direct appeal in People v. Williams, No. 91-3463

(Feb. 17, 1994) (unpublished order under Supreme Court Rule 23), and will only be reiterated

here as necessary.

¶4     At trial, four witnesses testified that they were standing outside a house on South

Calumet in Chicago when they saw Williams ride by on a bike at 8:45 p.m. on the date in

question. He rode into the alley and seconds later they heard three gunshots. Then they saw

Williams ride out of the alley. The four witnesses had never seen Williams before, but identified

him in photographs, a lineup, and in open court.

¶5     When officers arrived at the alley at about 9 p.m., they saw a Chevrolet Beretta with the

driver’s side door open and the engine running. Lloyd Washington was in the driver’s seat and

Michelle Parker was in the passenger’s seat. They both had been shot in the head. Lloyd died

before the ambulance arrived. Michelle, who was unconscious, was taken to the hospital where

she died seven days later.

¶6     Deborah Washington, Lloyd’s sister, testified that Lloyd was dating Michelle in August

1990. Deborah owned the Chevrolet Beretta and had let Lloyd borrow it on August 13, 1990.

¶7     A latent print expert testified that a fingerprint taken from the driver’s side door of the

Chevrolet Beretta was identical to Williams’s left ring fingerprint.




                                                   2
No. 1-21-0077


¶8     Dorothy Parker, Michelle’s sister, testified that Michelle had dated Williams, but stopped

dating him sometime before May 1990. In May 1990, Dorothy and Michelle lived in the same

apartment. On May 4, 1990, at about 10 p.m., she heard Michelle screaming and crying in the

other room. Dorothy saw Michelle lying on the floor and Williams standing over her, kicking

her. He yelled, “Get up, you are coming with me,” and pulled Michelle out of the home.

Michelle ran away to her grandmother’s house and Dorothy called the police to report a battery.

No charges were filed against Williams.

¶9     Doramil Parker, Michelle’s mother, testified that Michelle began dating Williams in

1986, but Williams did not visit Michelle in the hospital after she was shot. Williams called five

or six times to ask about her condition. On August 22, 1990, she told Williams that Michelle had

regained consciousness.

¶ 10   On August 22, 1990, Williams turned himself into the police.

¶ 11   Hazel Turner, Williams’s grandmother, testified that Williams dated Michelle for six

years and was still dating her in August 1990. On August 17, 1990, she saw Williams leaning

against the driver’s side of a red car parked in her driveway that looked like the Chevrolet

Beretta owned by Deborah Washington. She last saw Williams at 8 p.m. that night. She testified

that Williams did not own a bicycle.

¶ 12   The jury found Williams guilty of the first degree murders of Michelle and Lloyd.

¶ 13   At sentencing, the trial court noted that it had read Williams’s presentencing investigation

report (PSI). The PSI showed that Williams was an only child, raised by both parents, and had a

“great” childhood. Williams did not have any health problems besides asthma. Williams

graduated high school in 1988 and attend DeVry Institute of Technology for a semester. He




                                                 3
No. 1-21-0077


worked at McDonald’s and then joined the family business repairing furniture from 1989 to

1990. He did not drink alcohol and had never used drugs.

¶ 14   In aggravation, the State noted that Williams had a 1987 conviction for unlawful use of a

weapon in a schoolyard and two convictions in 1990 for possession of a controlled substance.

The State asked the court to take into account that the victims were 23 and 25 years old when

they were killed, and the effect their murders had on their respective families.

¶ 15   In mitigation, defense counsel presented testimony from Jessie Holland, Williams’s aunt,

who told the court that Williams went to church regularly and treated her with respect and love.

She did not believe that he committed the crimes.

¶ 16   Molly Calloway, Williams’s aunt, stated that she helped raise Williams and that when her

husband had his leg amputated, Williams called daily and came over to help her with chores. She

saw Williams at church and at family functions, and thought he was innocent of the crimes.

¶ 17   Maurice Calloway, Williams’s great uncle, stated that Williams visited him regularly,

helped out around the house, was respectful, and attended church and family functions. He did

not believe Williams committed the murders.

¶ 18   Turner stated that she raised Williams, he helped her manage her investment property, he

was respectful, and he was mature enough to babysit her seven-year-old adopted daughter.

¶ 19   Defense counsel argued that the unlawful use of a weapon charge “was not for firing a

weapon,” and he was sentenced on that case “two days before his 17th birthday. Hardly

indicative of somebody – who you could tell at age forty or forty-five or thirty-five has no

rehabilitative potential.” Defense counsel noted that at 20 years old at the time of sentencing,

Williams’s life expectancy was more than double what he has already lived. Counsel asked the




                                                 4
No. 1-21-0077


court to disregard the mandatory sentencing parameters and impose a sentence based on the

mitigation evidence.

¶ 20   The trial court then sentenced Williams to a term of natural life for the murder of

Michelle, and a term of natural life for the murder of Lloyd, to run concurrently.

¶ 21   This court affirmed Williams’s convictions on February 17, 1994. See People v.

Williams, No. 91-3463 (Feb. 17, 1994) (unpublished order pursuant to Supreme Court Rule 23).

Williams’ petition for leave to appeal to the Illinois Supreme Court was denied. People v.

Williams, 157 Ill. 2d 520 (1994).

¶ 22   On January 11, 1995, Williams filed a pro se postconviction petition that made several

allegations, including that his life sentence was excessive, and the trial court abused its discretion

for failing to consider mitigating factors during sentencing. The court summarily dismissed his

petition as frivolous and patently without merit. Williams appealed.

¶ 23   The Cook County public defender’s office filed a motion with this court asking to

withdraw from the case under Pennsylvania v. Finley, 481 U.S. 551 (1987). We granted the

motion and affirmed the dismissal of Williams’s pro se postconviction petition. People v.

Williams, No. 95-2753 (Jan. 25, 1996) (unpublished order under Supreme Court Rule 23).

¶ 24   On April 10, 1998, Williams filed a pro se “motion for appointment of investigator.” The

court denied the motion two weeks later. Williams appealed and the Cook County public

defender’s office again filed a motion to withdraw under Finley, 481 U.S. 551 (1987). We

granted the public defender’s motion to withdraw and affirmed the denial of Williams’s motion

to appoint an investigator. People v. Williams, No. 98-4853 (July 28, 1999) (unpublished order

under Supreme Court Rule 23).




                                                  5
No. 1-21-0077


¶ 25   Between February 1999 and March 2003, Williams pursued a federal habeas corpus

petition. After an evidentiary hearing on the allegation that his trial counsel was ineffective for

failing to investigate an exculpatory witness, the district court denied relief. United States ex rel.

Williams-El v. Briley, No. 99 C 0933, 2002 WL 31027966 (N.D. Ill. Sept. 6, 2002); United

States ex rel. Williams-El v. Briley, No. 99 C 0933, 2003 WL 742192 (N.D. Ill. Mar. 4, 2003).

¶ 26   On March 15, 2010, Williams filed a motion for leave to file a successive postconviction

petition, alleging that the summary dismissal of his initial 1995 postconviction petition was void

because it occurred more than 90 days after he filed the petition. On July 30, 2010, the trial court

appointed the Cook County public defender’s office to represent Williams on his subsequent

postconviction petition. However, in September 2011, Williams was given leave to proceed pro

se. Between March 2010 and January 2012, multiple versions of another postconviction petition

were filed. On January 13, 2012, Williams filed a final version of that petition, which alleged

ineffective assistance of trial and appellate counsel, insufficiency of the evidence, trial court

error, and prosecutorial misconduct. On August 10, 2012, the trial court granted the State’s

motion to dismiss the motion for leave to file a successive postconviction petition.

¶ 27   On appeal, this court initially reversed the trial court’s order granting the State’s motion

to dismiss and remanded for further proceedings. See People v. Williams, 2014 IL App (1st)

123357-U. However, the Illinois Supreme Court then issued a supervisory order directing this

court to vacate its judgment and reconsider it in light of People v. Castleberry, 2015 IL 116916.

People v. Williams, No. 118316 (2016) (supervisory order). On February 14, 2017, this court

affirmed the judgment of the circuit court granting the State’s motion to dismiss Williams’s

motion for leave to file a successive postconviction petition.




                                                  6
No. 1-21-0077


¶ 28   In 2017, Williams filed a pro se motion for leave to file a second successive

postconviction petition. He alleged that appellate counsel from his initial postconviction petition

failed to provide a reasonable level of assistance, and that the trial court abused its discretion in

denying his motion to allow expert testimony on the reliability of eyewitness identifications. The

circuit court denied Williams’s motion for leave to file a second successive postconviction

petition. Williams appealed, and the Office of the State Appellate Defender was appointed to

represent him.

¶ 29   In 2018, Williams filed a pro se motion for leave to file a third successive postconviction

petition, which claimed that there was newly discovered evidence. After the court denied him

leave to file the third successive postconviction petition, the Office of the State Appellate

Defender was appointed to represent him. This court consolidated both appeals, and appointed

counsel filed a motion for leave to withdraw pursuant to Finley. Williams was given an

opportunity to respond to appointed counsel’s contention that there was no merit to the appeal. In

response, Williams argued that the sentencing statute violated the single subject rule and that his

natural life sentence was unconstitutional. On February 28, 2020, we affirmed the denial of leave

to file for both the consolidated cases and granted appointed counsel’s Finley motion. People v.

Williams, Nos. 1-17-1381 & 1-18-0830 (cons.) (Feb. 28, 2020) (unpublished order under Illinois

Supreme Court Rule 23).

¶ 30   On September 12, 2019, Williams filed the instant pro se motion for leave to file a fourth

successive postconviction petition. In his motion, Williams claimed that under Miller v.

Alabama, 567 U.S. 460 (2012), and People v. Davis, 2014 IL 115595, his mandatory life

sentence was unconstitutional as applied to him under the proportionate penalties clause of the

Illinois Constitution. Ill. Const. 1970, art. I, § 11. He argued that he was 19 years old at the time,



                                                  7
No. 1-21-0077


and “while clearly no longer a juvenile at the age of 19, [he] was still a teenager and ultimately a

young adult.” Williams argued that Miller applied to him because “scientific research and

national consensus indicated that a 19-year-old exhibit the same hallmark features of youth that

justified the decision in Miller.” He stated that “research and articles discussed the differences

between young adults, like Williams, and a fully mature adult.” He contended that young adults

are more similar to adolescents than adults because they are more susceptible to peer pressure,

less future-oriented, and more volatile in emotionally charged settings. He stated that there have

been recent trends in new legislation that consider age and maturity level of people under the age

of 21. Williams argued that his “youthfulness and lack of a criminal history of committing

violent crimes are indeed relevant.”

¶ 31   The trial court denied Williams leave to file a fourth successive postconviction petition,

and Williams now appeals.

¶ 32                                   II. ANALYSIS

¶ 33   On appeal, Williams contends that the trial court erred in denying his leave to file a

fourth successive postconviction petition because the mandatory life sentence imposed when he

was 19 years old violated the proportionate penalties clause of the Illinois Constitution, as

applied to him. The State maintains that the trial court properly denied Williams leave to file a

fourth successive postconviction petition where he did not prove cause and prejudice.

¶ 34   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)) provides

a statutory mechanism for a criminal defendant to assert that “in the proceedings which resulted

in his or her conviction there was a substantial denial of his or her rights under the Constitution

of the United States or of the State of Illinois or both.” 725 ILCS 5/122-1(a)(1) (West 2020). The

Act contemplates the filing of only a single petition. People v. Robinson, 2020 IL 123849, ¶ 42.



                                                  8
No. 1-21-0077


However, the bar against a successive filing will be relaxed in two situations. First, a defendant

may raise a constitutional claim by satisfying the cause-and-prejudice test. Id. Second, a

defendant may assert a claim of actual innocence. Id. Prior to filing a successive postconviction

petition, a petitioner must obtain leave of the circuit court. Id. ¶ 43. Our review of the court’s

denial of a motion seeking leave to file is de novo. Id. ¶ 39.

¶ 35   Because Williams is raising a claim of a violation of the proportionate penalties clause of

the Illinois Constitution, he must establish cause and prejudice. To establish cause, a petitioner

must show some objective factor external to the defense that impeded his ability to raise the

claim in his initial postconviction proceeding. People v. Pitsonbarger, 205 Ill. 2d 444, 460

(2002). Both parties agree that because Miller had not been decided at the time Williams filed his

initial postconviction petition, this prong has been met.

¶ 36   To establish prejudice, the defendant must show the claimed constitutional error so

infected his trial that the resulting conviction violated due process. Id. At 464. The cause-and-

prejudice test for a successive postconviction petition applies a higher standard than the first-

stage frivolous or patently without merit standard that is set forth in section 122-2.1(a)(2) of the

Act. People v. Edwards, 2012 IL 111711, ¶¶ 26-27. To meet the cause-and-prejudice test for a

successive petition requires the defendant to “submit enough in the way of documentation to

allow a circuit court to make that determination.” People v. Tidwell, 236 Ill. 2d 150, 161 (2010).

“[L]eave of court to file a successive postconviction petition should be denied when it is clear,

from a review of the successive petition and the documentations submitted by the petitioner, that

the claims alleged by the petitioner fail as a matter of law or where the successive petition with

supporting documentation is insufficient to justify further proceedings.” People v. Smith, 2014 IL

115946, ¶ 35.



                                                  9
No. 1-21-0077


¶ 37   The eighth amendment of the United States Constitution, which is applicable to the states

through the fourteenth amendment, prohibits the government from imposing “cruel and unusual

punishments” for criminal offenses. Roper v. Simmons, 543 U.S. 551, 560 (2005). The eighth

amendment guarantees people the right not to be subjected to excessive sanctions. Id. The right

flows from the “precept of justice that punishment for crime should be graduated and

proportioned to [the] offense.” Weems v. United States, 217 U.S. 349, 367 (1910). “By protecting

even those convicted of heinous crimes, the Eighth Amendment reaffirms the duty of the

government to respect the dignity of all persons.” Roper, 543 U.S. at 560. The Supreme Court

explained:

       “The prohibition against ‘cruel and unusual punishments,’ like other expansive

       language in the Constitution, must be interpreted according to its text, by

       considering history, tradition, and precedent, and with due regard for its purpose

       and function in the constitutional design. To implement this framework, we have

       established the propriety and affirmed the necessity of referring to ‘the evolving

       standards of decency that mark the progress of a maturing society’ to determine

       which punishments are so disproportionate as to be cruel and unusual.” Id. at 560-

       61.

¶ 38   When the offender is a juvenile and the offense is serious, there is a genuine risk of

disproportionate punishment. People v. Holman, 2017 IL 120655, ¶ 33. In Roper, Graham, and

Miller, the United States Supreme Court addressed that risk and concluded that youth matters in

sentencing. Roper held that the eighth amendment prohibited capital sentences for juveniles who

commit murder. 543 U.S. at 578-79. Graham held that the eighth amendment prohibited

mandatory life sentences for juveniles who commit nonhomicide offenses. 560 U.S at 83. And



                                                10
No. 1-21-0077


Miller held that the eighth amendment prohibited mandatory life sentences for juveniles who

commit murder. 567 U.S. at 489-90.

¶ 39   Importantly, our supreme court in Holman, 2017 IL 120655, ¶ 43, adopted the Miller

factors. Yet, as our supreme court has noted, the United States Supreme Court “has clearly and

consistently drawn the line between juveniles and adults for the purpose of sentencing at the age

of 18.” People v. Harris, 2018 IL 121932, ¶ 58. It stated that “claims for extending Miller to

offenders 18 years of age or older have been repeatedly rejected.” Id. ¶ 61.

¶ 40   Williams was 19 years old when he committed these crimes, and therefore was foreclosed

from making a Miller claim under the eighth amendment. However, the proportionate penalties

clause of the Illinois Constitution provides that “[a]ll penalties shall be determined according to

the seriousness of the offense and with the objective of restoring the offender to useful

citizenship.” Ill. Const. 1970, art. I, § 11. Our supreme court has explained that this emphasis on

rehabilitative potential provides “a limitation on penalties beyond those afforded by the eighth

amendment.” People v. Clemons, 2012 IL 107821, ¶¶ 39-41. And it has acknowledged that

young adult offenders are “not necessarily foreclosed” from raising as-applied challenges to life

sentences based on the evolving science on juvenile maturity and brain development under the

proportionate penalties clause. People v. Harris, 2018 IL 121932, ¶¶ 46, 48. See People v.

Thompson, 2015 IL 118151, ¶¶ 43-44 (the as-applied, youth-based sentencing claim of an 18-

year-old offender would be more appropriately raised in postconviction proceedings rather than

on direct appeal); see also Harris, 2018 IL 121932, ¶ 48. “The court has thus opened the door to

the possibility that a young-adult offender might demonstrate, through an adequate factual

record, that his or her own specific characteristics were so like those of a juvenile that imposition

of a life sentence absent the safeguards established in Miller was ‘cruel, degrading, or so wholly



                                                 11
No. 1-21-0077


disproportionate to the offense that it shocks the moral sense of the community.’ ” People v.

Zumot, 2021 IL App (1st) 191743, ¶ 27 (quoting People v. Klepper, 234 Ill. 2d 337, 348 (2009)).

¶ 41   Accordingly, we now turn to whether Williams’s claim in his successive postconviction

petition that his sentence was unconstitutional as applied to him was sufficient to justify further

proceedings. We find two recent cases instructive. In People v. White, 2020 IL App (5th)

170345, the 20-year-old defendant appealed from the dismissal of his request for leave to file a

successive postconviction petition, in which he asserted that his mandatory natural life sentences

violated the proportionate penalties clause. Id. ¶ 13. In support of his contention, the defendant

alleged that “prejudice resulted from failing to bring these claims earlier in that he had

significant rehabilitative potential and had taken college course in prison, worked full time, and

donated his time to a prison mural project.” The Fifth District, in rejecting the defendant’s

proportionate penalties claim, stated:

       “Here, the defendant argues that we need not address his claim on the merits but,

       instead, should allow him the opportunity to develop his claim, with the assistance

       of counsel, as to whether Miller can apply to a 20-year-old for proportionate

       penalties purposes. Harris, however, made no mention of exactly what is

       necessary to overcome the high bar for leave to file a successive postconviction

       petition, and we find that a flat allegation as to evolving science on juvenile

       maturity and brain development is simply insufficient. [Citation.] Other than

       generally asserting studies that show that sometimes youthfulness can extend to a

       person’s twenties, the defendant does not now allege how he was particularly

       affected by any immaturity, and it is undisputed that he did not suffer from any

       cognitive or developmental impairments.” Id. ¶ 24.



                                                 12
No. 1-21-0077


¶ 42   Likewise in People v. Moore, 2020 IL App (4th) 190528, ¶ 40, the Fourth District found

that “other than defendant’s general assertion a 19-year-old’s brain is more similar to a 17-year-

old adolescent’s brain rather than a fully mature adult’s and noting the present offense being his

first adult conviction, defendant’s motion failed to provide any evidence to indicate how his own

immaturity or individual circumstances would provide a compelling reason to allow him to file a

successive postconviction petition.” The defendant argued on appeal that he was abandoned by

his father at a young age and that his mother struggled with drug addiction and keeping her

children fed. Id. The court noted that those factual assertions were missing from his motion to

file a successive postconviction petition and “instead, his motion merely asserted the brain

development commonly associated with juveniles can also extend into young adulthood.” Id.

¶ 43   The court further stated that “the standard for successive postconviction petitions is

higher than initial petitions and a defendant is required to provide sufficient documentation.

Defendant’s flat assertion a 19-year-old’s brain is more like a 17-year-old adolescent’s in terms

of development is simply insufficient to survive the more exacting standard that would warrant

the filing of a successive postconviction petition.” Id.

¶ 44   Here, beyond general assertions regarding adolescent and young adult brain development,

Williams failed to plead any particular facts or include any documentation in his motion to file a

successive postconviction petition indicating how his specific own immaturity or individual

circumstances constitute compelling reasons to allow him to file a postconviction petition.

Instead, his motion merely relies on articles containing general assertions that immaturity and

brain development commonly associated with juveniles can also extend to young adulthood.

Williams argued that Miller applies to him because “scientific research and national consensus

indicated that a 19-year-old exhibit the same hallmark features of youth that justified the decision



                                                 13
No. 1-21-0077


in Miller.” He stated that “research and articles discussed the differences between young adults,

like Williams, and a fully mature adult.” He contended that young adults are more similar to

adolescents than adults because they are more susceptible to peer pressure, less future-oriented,

and more volatile in emotionally charged settings. He stated that there have been recent trends in

new legislation that consider age and maturity level of people under the age of 21. The only

specific facts Williams alleged about himself was that his “youthfulness and lack of a criminal

history of committing violent crimes are indeed relevant.” That general assertion is insufficient

to survive the more exacting standard that applies to a successive postconviction petition.

Edwards, 2012 IL 111711, ¶¶ 26-27 (the cause-and-prejudice test for a successive postconviction

petition involves a higher standard than the first-stage frivolous or patently without merit

standard that is set forth in section 122-2.1(a)(2) of the Act).

¶ 45   To the extent that Williams relies on People v. Minniefield, 2020 IL App (1st) 170541,

and People v. Carrasquillo, 2020 IL App (1st) 180534, we find those cases to be unpersuasive.

Both cases stand for the proposition that a petitioner can show prejudice by establishing a “catch

22” – without a developed record, he cannot show his constitutional claim has merit, and without

a meritorious claim, he cannot proceed to develop a record. However, those cases appear to

conflict with controlling precedent requiring that, to obtain leave to file a successive

postconviction petition asserting a violation of the proportionate penalties clause, a petitioner

must provide some evidence or documentation demonstrating that the petitioner’s own brain

development was delayed. See Smith, 2014 IL 115946, ¶ 35 (documentation required to allow

circuit court to determine whether the cause-and-prejudice test was met).

¶ 46   Finally, we find Williams’s reliance on People v. Daniels, 2020 IL App (1st) 171738, to

be misplaced. In Daniels, the defendant, who was 18 years old at the time of the murder, raised



                                                  14
No. 1-21-0077


an as-applied challenge to his life sentence in a successive postconviction petition, alleging that

he had been prescribed psychotropic medication, had an “unusually harsh childhood[,] and

suffered from a number of psychological conditions that could have inhibited his development

and caused him to act impulsively.” Id. ¶ 33. This court found that Daniels had shown prejudice

in part because he had “directed this court’s attention to at least some contemporaneous

documentation regarding his mental health and personal characteristics that he might use to

support” his proportionate penalties claim. Id. ¶ 35. In the case at bar, there was nothing to

indicate in Williams’s motion for leave to file a successive postconviction petition that he had a

troubled childhood or any sort of psychological condition.

¶ 47                           III. CONCLUSION

¶ 48   The circuit court properly denied Williams’s motion for leave to file a successive

postconviction petition because he failed to sufficiently set forth a basis for a proportionate

penalties clause claim. Accordingly, we affirm the judgment of the circuit court of Cook County.

¶ 49   Affirmed.




                                                 15